J-S29040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYMOND LEWIS JORDAN, JR.                  :
                                               :
                       Appellant               :   No. 1233 WDA 2021

          Appeal from the Judgment of Sentence Entered June 30, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0008591-2020


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.1*

MEMORANDUM BY COLINS, J.:                      FILED: DECEMBER 19, 2022

        Appellant, Raymond Lewis Jordan, Jr., appeals from the judgment of

sentence imposed for his convictions for Driving Under the Influence (DUI)

General Impairment and two summary Vehicle Code offenses, Failure to Stop

at Red Signal and Improper Left Turn. 2 For the reasons set forth below, we

affirm.

        At approximately 11:00 p.m. on September 5, 2020, Appellant was

driving in West Mifflin Borough and made a left turn from a non-turning lane

when the left turn light at the intersection was red. N.T. Trial and Sentencing


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

2 75 Pa.C.S. § 3802(a)(1) and 75 Pa.C.S. §§ 3112(a)(3)(i) and 3331(b),
respectively.
J-S29040-22


at 4-6; Defendant’s Ex. A.     A police officer driving behind Appellant saw

Appellant making this turn and followed Appellant’s car.         N.T. Trial and

Sentencing at 5-6, 11-12. After following Appellant’s car for approximately

five minutes and observing it veering to the right side of the road and going

over the fog line several times and going onto the berm once, the police officer

activated his lights and Appellant pulled over and stopped his car. Id. at 6-

7, 15-16; Defendant’s Ex. A.

      When the officer approached the driver side window and made contact

with Appellant, the officer detected a strong smell of alcohol coming from the

car and observed that Appellant’s eyes were bloodshot and glassy and that

Appellant’s speech was slurred. N.T. Trial and Sentencing at 7. The officer

conducted field sobriety tests and Appellant failed these tests.     Id. at 8-9.

The officer then placed Appellant under arrest for DUI.    Id. at 9. The officer

asked Appellant if he would submit to a preliminary breath alcohol test and

Appellant declined. Id. at 9-10. The officer also asked Appellant submit to a

blood test and Appellant initially agreed, but ultimately refused the blood test.

Id. at 10. Appellant’s illegal left turn, his driving while the officer followed

him and the traffic stop were captured on the police car’s dashboard video

camera, but that video did not record sound or capture the sobriety tests that

Appellant failed, which were conducted to the right of the vehicles.    Id. at 6,

8, 12-15, 22; Defendant’s Ex. A.




                                      -2-
J-S29040-22


      Appellant was charged with DUI General Impairment and the summary

Vehicle Code offenses of Failure to Stop at Red Signal, Disregard Traffic Lane,

and Improper Left Turn. On June 30, 2021, a non-jury trial was held at which

the arresting officer testified and the video recording was introduced in

evidence and played. The trial court found Appellant guilty of DUI General

Impairment, Failure to Stop at Red Signal and Improper Left Turn and

acquitted Appellant on the Disregard Traffic Lane charge.        N.T. Trial and

Sentencing at 37-38. The trial court then sentenced Appellant to six months’

probation and a $300 fine on the DUI conviction and imposed no further

penalty for the Failure to Stop at Red Signal and Improper Left Turn

convictions.   Id. at 40-41; Sentencing Order.

      Appellant filed a timely post sentence motion on July 8, 2021 in which

he asserted that the evidence at trial was insufficient to prove that he was

incapable of safe driving and therefore was insufficient to support his DUI

conviction and alternatively sought a new trial on the ground that the DUI

guilty verdict was against the weight of the evidence.      On September 17,

2021, the trial court entered an order denying Appellant’s post sentence

motion. Trial Court Order, 9/17/21. This timely appeal followed.

      Appellant presents the following two issues for our review:

      I. Did the Commonwealth fail to provide sufficient evidence to
      support Mr. Jordan’s conviction for DUI?

      II. In the alternative, should the guilty verdict in this case shock
      the conscience of the Court because the finding of guilt on the DUI
      charge is contrary to the weight of the evidence provided at trial?

                                     -3-
J-S29040-22



Appellant’s Brief at 7 (suggested answers omitted). Neither of these issues

merits relief.

      Our standard of review in a challenge to the sufficiency of the evidence

is well-settled:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017) (en

banc) (quoting Commonwealth v. LaBenne, 21 A.3d 1287 (Pa. Super.

2011)).

      The Vehicle Code defines the offense of DUI General Impairment in

relevant part as follows:

      (a) General impairment.--

      (1) An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle after imbibing a sufficient
      amount of alcohol such that the individual is rendered incapable
      of safely driving, operating or being in actual physical control of
      the movement of the vehicle.




                                     -4-
J-S29040-22


75 Pa.C.S. § 3802(a)(1) (emphasis in original).        The elements that the

Commonwealth must prove to convict a defendant of this offense are (1) that

the defendant operated of a motor vehicle and (2) that while operating the

vehicle, the defendant was under the influence of alcohol to such a degree as

to render him incapable of safe driving. Commonwealth v. Donoughe, 243

A.3d 980, 985 (Pa. Super. 2020); Gause, 164 A.3d at 541. To prove the

second element, the Commonwealth must show that alcohol substantially

impaired the normal mental and physical faculties required to safely drive.

Commonwealth v. Banks, 253 A.3d 768, 775 (Pa. Super. 2021);

Donoughe, 243 A.3d at 985-86; Gause, 164 A.3d at 541.

      Substantial impairment of the faculties necessary to safely drive is a

diminution or enfeeblement in the ability to exercise judgment, to deliberate

or to react prudently to changing circumstances and conditions. Banks, 253

A.3d at 775; Gause, 164 A.3d at 541; Commonwealth v. Palmer, 751 A.2d

223, 228 (Pa. Super. 2000).     Substantial impairment from alcohol can be

proved by evidence concerning the defendant’s manner of driving, the

defendant’s performance on field sobriety tests, the defendant’s demeanor,

the defendant’s physical appearance, particularly bloodshot eyes and other

physical signs of intoxication, whether there is an odor of alcohol, and whether

the defendant’s speech is slurred. Commonwealth v. Segida, 985 A.2d 871,

879 (Pa. 2009); Donoughe, 243 A.3d at 986; Commonwealth v. Teems,

74 A.3d 142, 145 (Pa. Super. 2013).        A police officer who observed the


                                     -5-
J-S29040-22


defendant’s appearance and behavior is competent to express an opinion that

the defendant was impaired by alcohol. Banks, 253 A.3d at 775; Palmer,

751 A.2d at 228.

      Here, the police officer who stopped Appellant and arrested him for DUI

testified that he smelled a strong odor of alcohol coming from the car when

he spoke to Appellant at the driver’s side window, that Appellant’s eyes were

bloodshot and glassy, that Appellant’s speech was slurred, and that Appellant

failed sobriety tests that the officer conducted. N.T. Trial and Sentencing at

7-9. There was also evidence that Appellant exhibited diminished judgment

in his driving, as both the officer’s testimony and the video recording showed

that Appellant made a left turn from the wrong lane against a red light, and

diminished driving ability, as the video showed Appellant drifting in his lane,

going over the fog line several times, and going onto the berm once. Id. at

5-6; Defendant’s Ex. A. In addition, the officer testified that in his opinion,

based on his observations, Appellant was impaired by alcohol. N.T. Trial and

Sentencing at 10-11.

      This evidence was sufficient to prove that Appellant was driving while

substantially impaired by alcohol and therefore under the influence of alcohol

to a degree that rendered him incapable of safe driving. Donoughe, 243 A.3d

at 986 n.8 (evidence that there was a strong odor of alcohol and that the

defendant had glassy and bloodshot eyes, moved very slowly, and failed one

field sobriety test was sufficient to support DUI conviction); Commonwealth


                                     -6-
J-S29040-22


v. Giron, 155 A.3d 635, 637-38 (Pa. Super. 2017) (evidence that the

defendant sideswiped a parked car, had difficulty walking, and had glassy and

bloodshot eyes and slurred speech and that the defendant’s vehicle smelled

of alcohol was sufficient to support DUI conviction); Commonwealth v.

Mobley, 14 A.3d 887, 890 (Pa. Super. 2011) (evidence that the defendant

failed field sobriety tests, smelled of alcohol, and had committed a traffic

violation of coasting through a stop sign without coming to a full stop was

sufficient support to DUI conviction); Palmer, 751 A.2d at 228 (evidence that

the defendant failed field sobriety tests, smelled of alcohol, had difficulty

walking, and had glassy and bloodshot eyes and police officer’s opinion that

the defendant was impaired were sufficient to support DUI conviction).

      Appellant argues that the evidence was not sufficient to show that he

was incapable of safely driving because he drove for an extended period during

which he stopped at stop signs and properly used his turn signal, did not lose

control of the car, and did not cause any accident. That argument is without

merit. The fact that the defendant successfully drove for an extended period

without causing an accident or losing control of his vehicle does not preclude

a finding that the defendant was impaired and incapable of safely driving.

Banks, 253 A.3d at 772, 776-77 (rejecting argument that the defendant was

not impaired because he drove 60 miles at high speeds without losing control

of his vehicle or having an accident). Indeed, it is not even necessary that

the Commonwealth show any erratic or unsafe driving to prove DUI under


                                    -7-
J-S29040-22


Section 3802(a)(1) of the Vehicle Code if there is other evidence of

impairment. Donoughe, 243 A.3d at 986; Mobley, 14 A.3d at 890; Palmer,

751 A.2d at 228.

      Appellant’s second issue likewise fails. A new trial may be granted on

the ground that the verdict is against the weight of the evidence only where

the verdict was so contrary to the evidence that it shocks the trial court’s

sense of justice. Commonwealth v. James, 268 A.3d 461, 468 (Pa. Super.

2021); Commonwealth v. Antidormi, 84 A.3d 736, 758 (Pa. Super. 2014).

Our review of the denial of a motion for a new trial based on weight of the

evidence is limited. We review whether the trial court abused its discretion in

concluding that the verdict was not against the weight of the evidence, not

whether the verdict, in this Court’s opinion, was against the weight of the

evidence. Commonwealth v. Clemons, 200 A.3d 441, 463-64 (Pa. 2019);

Commonwealth v. Delmonico, 251 A.3d 829, 837 (Pa. Super. 2021).

      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge …. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence.

Antidormi, 84 A.3d at 758 (quoting Commonwealth v. Clay, 64 A.3d 1049,

(Pa. 2013)) (brackets omitted).

      Appellant argues that the verdict must be found against the weight of

the evidence because the video recording allegedly contradicted the officer’s

testimony concerning Appellant’s driving and because the trial court in

                                     -8-
J-S29040-22


rendering its verdict stated that the video evidence caused him to “pause a

moment.”    N.T. Trial and Sentencing at 35.       Neither of these contentions

shows that the trial court abused its discretion in concluding that its verdict

did not shock its sense of justice.

      Contrary to Appellant’s assertions, the video recording showed Appellant

driving unsafely and erratically and did not significantly contradict the police

officer’s testimony. The video showed Appellant making the left turn from the

wrong lane and against the light and showed Appellant’s car repeatedly

drifting in its lane, going over the fog line multiple times, and going onto the

berm. Defendant’s Ex. A. The only notable difference between the officer’s

testimony and the video was that the video did not appear to support officer’s

perception, N.T. Trial and Sentencing at 6-7, that Appellant’s illegal turn and

drifting came close to causing accidents.      Since proof that the defendant’s

driving nearly caused an accident is not a prerequisite to finding that the

defendant was incapable of safely driving, that difference does not suggest

that the trial court in its verdict in any way disregarded or failed to give proper

weight to the objective video evidence. Indeed, the trial court made clear in

both its verdict and its denial of the Appellant’s post sentence motion that it

fully considered the video evidence and did not base its verdict on anything

contrary to the video evidence.       Id. at 35-36; Trial Court Memorandum,

9/17/21, at 2-3.




                                       -9-
J-S29040-22


      The trial court’s statement in rendering its verdict also does not make

its DUI verdict shocking. The trial court stated:

      The visual evidence from the webcam does cause me to pause a
      moment, and [Appellant] did operate his vehicle, he did use his
      turn signals, he did have control of his vehicle through quite a
      section of the roadway.

N.T. Trial and Sentencing at 35.    This statement was made when the trial

court was considering the evidence of Appellant’s driving, not in its

consideration of the totality of the evidence of impairment. After also noting

that the video showed Appellant making the illegal left turn and gently

swerving as he drove, the trial court went on to consider the non-driving

evidence of impairment, found the police officer’s testimony concerning

Appellant’s condition and the sobriety tests fully credible, and concluded from

the totality of the evidence that it was convinced beyond a reasonable doubt

that Appellant was under the influence of alcohol to a degree that rendered

him incapable of safe driving. Id. at 35-38.

      Because the evidence was sufficient to prove the elements of the offense

of DUI General Impairment and the trial court did not abuse its discretion in

rejecting Appellant’s claim that the verdict was against the weight of the

evidence, both issues raised by Appellant in this appeal fail. Accordingly, we

affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                    - 10 -
J-S29040-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




                          - 11 -